Order filed, September 10, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00534-CR
                                 ____________

                           JACOY NIXON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 9th District Court
                           Montgomery County, Texas
                     Trial Court Cause No. 12-05-05609 CR


                                      ORDER

      The reporter’s record in this case was due August 22, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Casey Dixon and Rebecca Lewis, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM